DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
The foreign priority application No.10-2017-0175510 filed on December 19, 2017 in the Republic of Korea has been received and it is acknowledged.

Drawings
The drawings are objected to because a single view used in an application to illustrate the claimed invention must not be numbered and the abbreviation “FIG.” must not appear (see 37 CFR 1.84(u)(1)Numbering of views)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification of the instant application should be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the instant application is a National Stage application under 35 USC 371 of the International Patent Application No. PCT/KR2018/016253 filed on December 19, 2018, which claims priority to the Korean Patent Application No.10-2017-0175510 filed on December 19, 2017 in the Republic of Korea the disclosures of which are incorporated herein by reference.
The disclosure is objected to because of the following informalities: 
On page 6, line 16, “FIG.1” should be corrected to read “The FIGURE”.
On page 8, line 4, “FIG.1” should be corrected to read “the FIGURE”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 are allowed.
Troegel et al. (US 2016/0365567) teach a silicon/graphite/carbon composite (Si/G/C composite) comprising graphite (G) and non-aggregated, nanoscale silicon particles (Si), wherein the silicon particles are embedded in a carbon matrix (C) (abstract). The composite may further comprise magnesium (par.0049).
Katou et al. (US 2017/0373308) teach Si/MgO/carbonaceous material composite (par.0071), wherein MgO is a void former (par.0039).
Ishii et al. (US 2018/0190975) teach a negative electrode material including silicon-containing particles, artificial graphite particles and a carbonaceous material, wherein the silicon-containing particles are silicon particles having SiOx (0<x≤2) layer on the particle surface (abstract).
Yang et al. (WO 2016/106487) teach a silicon-carbon composite which is present in a form of porous secondary particles and contains silicon nanoparticles, one or more conductive carbon additive and a conductive carbon coating layer (abstract).The conductive carbon additives can be selected from the group consisting of carbon nanotube, graphene, and carbon black (eighth paragraph on page 4). The silicon-carbon composite may comprise Mg (first full paragraph on page 5).
Shinozaki et al. (JP 2010-170943 with attached machine translation) teach a negative electrode material containing crystalline Si, amorphous SiO2, a crystalline MgSiO4, and a carbonaceous material (abstract, par.0017). 
However, the references above do not teach the negative electrode active material in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/           Primary Examiner, Art Unit 1722